Eager, J. (dissenting).
I disagree with the specific holding of the majority that, as a matter of law, the loss of the brokers in the particular transactions occurred “ from trading”. In my opinion, as stated in Cohon v. United States Fid. & Guar. Co. (172 Misc. 51, 54), “the term ‘trading’, as used in the policy, is to be construed in a technical rather than a broad sense * * * if for no other reason than that the rule of strict construction requires an interpretation most favorable to the insured.” This case was affirmed here without opinion (259 App. Div. 707), even though, as noted in its briefs, the defendant-appellant there strongly relied on the case of Harris v. National Sur. Co. (258 Mass. 353) for the proposition that the word “ trading” should be accepted in its ordinary sense and for a claim of alleged error in the receipt by the trial court of expert testimony as to the meaning of the word. This court, however, in affirming, apparently rejected these contentions of the defendant-appellant.
The holding of the Cohon case makes good sense because we are dealing with ‘ ‘ trading ” in a specialized field and not with “trading” as ordinarily understood. The meaning of the word “ trading ”, as used in the particular clause, is properly the subject of expert testimony and other proofs. Therefore, I submit that the question may not be determined as one of law upon the record here.
Furthermore, assuming arguendo (but with this I do not agree) that the term “trading”, independent of proofs, is to be construed in its “ well accepted meaning, i.e., any transaction involving the purchase and sale of a commodity ’ ’ — and that the word ‘ ‘ as used in the bond has its ordinary meaning ” (quotes are from defendant’s brief), then, in any event, the loss sustained here was not a loss resulting “ from trading ”. To trade is to buy and sell a particular item or items, and the loss is the difference between the purchase price and the sale price of the particular item or items. Such would be a loss “ from trading ”,
*311Here, the loss occurred and resulted from a fraudulent and larcenous scheme promoted by one Gould, a resident of Canada, who induced the brokers to use their own moneys to pay for his almost worthless Canadian stock. Market transactions (the purchase of the stock on the market) were incidentally involved, but neither Gould nor the brokers were ‘6 trading ’ ’ in the stock within the ordinary meaning of the word. Thus, unless the word has some special meaning, the resultant loss to the brokers was not a loss “ from ” trading.
Finally, since there is a question as to the meaning of the word “ trading ”, and the exclusionary clause, read as a whole, is ambiguous, the burden of proof was upon the defendant to bring the transactions within the clause. “ To sustain the construction of an exclusion provision in a policy as urged by the insurer, the insurer has the burden of establishing that the words and expressions used not only are susceptible of that construction, but that it is the only construction which can be fairly placed thereon.” (29 N. Y. Jur., Insurance, § 623, p. 616. See, also, Sincoff v. Liberty Mut. Fire Ins. Co., 11 N Y 2d 386, 390.) At the very least, from the defendant’s standpoint, the question involved was one which depended upon proofs and which would be required to be submitted to the jury. The rule is that ‘ where the meaning of certain terms used in the policy is ambiguous and disputed, the evidence as to their true meaning shall be left to the jury.” (46 C. J. S., Insurance, § 1368, p. 600. See, also, Lachs v. Fidelity & Cas. Co. of N. Y., 306 N. Y. 357; 17A C. J. S., Contracts, § 621, p. 1259.) Accordingly in any event, this court should not dispose of the question as a matter of law. If the case is to turn upon the construction and effect of the particular exclusionary clause and the evidence is insufficient or the record is unclear, then, the case should be remanded for a new trial with the question to be submitted to the jury on presentation of proper evidence.
Botein, P. J., Rabin and Tálente, JJ., concur with Wither, J.; Eager, J., dissents in opinion.
Judgment reversed upon the law and upon the facts, with $50 costs to defendant-appellant-respondent, and the second amended complaint dismissed.